         

Exhibit 10.2
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into
effective as of December 18, 2008 (the “Effective Date”), by and between Dot
Hill Systems Corp., a Delaware corporation (the “Company”), and Hanif Jamal (the
“Executive”). The Company and the Executive are hereinafter collectively
referred to as the “Parties”, and individually referred to as a “Party”. This
Agreement shall replace and supersede that certain Change of Control Agreement
between Executive and the Company entered into on July 14, 2006 (the “Prior
Agreement”).
Recitals
     A. The Company desires assurance of the continued association and services
of the Executive in order to retain the Executive’s experience, skills,
abilities, background and knowledge, and is willing to engage the Executive’s
services on the terms and conditions set forth in this Agreement.
     B. The Executive desires to continue to be in the employ of the Company,
and is willing to accept such continued employment on the terms and conditions
set forth in this Agreement.
     C. The Company and the Executive desire to amend and restate the Prior
Agreement in their entirety as set forth herein, effective as of the date set
forth above, and to set forth the terms and conditions of Executive’s continued
employment with the Company.
Agreement
     In consideration of the foregoing Recitals and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
Parties, intending to be legally bound, agree as follows:
1. Employment.
     1.1 Term. The Company hereby employs the Executive, and the Executive
hereby accepts employment by the Company, upon the terms and conditions set
forth in this Agreement, until the termination of the Executive’s employment in
accordance with Section 4 below, as applicable (the “Term”). The Executive shall
be employed at will, meaning that either the Company or the Executive may
terminate this agreement and Executive’s employment at anytime, for any reason
or no reason, with or without cause, without liability to the other save for
wages earned through the effective date of termination.
     1.2 Title. The Executive shall have the title of Senior Vice President &
Chief Financial Officer (“CFO”) of the Company and shall serve in such other
capacity or capacities as the Board of Directors of the Company (the “Board”) or
the Company’s Chief Executive Officer may from time to time prescribe with
Executive’s consent.

-1-



--------------------------------------------------------------------------------



 



     1.3 Duties. The Executive shall do and perform all services, acts or things
necessary or advisable to manage and conduct the business of the Company and
which are normally associated with the position of CFO, consistent with the
bylaws of the Company and as required by the Board and the Chief Executive
Officer.
     1.4 Policies and Practices. The employment relationship between the Parties
shall be governed by the policies and practices established from time to time by
the Company and the Board.
     1.5 Location. Unless the Parties otherwise agree in writing, during the
term of this Agreement, the Executive shall perform the services Executive is
required to perform pursuant to this Agreement at the Company’s offices, located
in Carlsbad, California, or, with the consent of the Company and Executive, at
any other place at which the Company maintains an office; provided, however,
that the Company may from time to time require the Executive to travel
temporarily to other locations in connection with the Company’s business.
2. Loyal And Conscientious Performance; Noncompetition.
     2.1 Loyalty. During the Executive’s employment by the Company, the
Executive shall devote Executive’s full business energies, interest, abilities
and productive time to the proper and efficient performance of Executive’s
duties under this Agreement. Notwithstanding the foregoing, Executive may engage
in personal, investment, civic, and charitable activities to the extent they do
not unreasonably interfere with Executive’s performance of his duties under this
Agreement or violate paragraphs 2.2 or 2.3 of this Agreement.
     2.2 Covenant not to Compete. Except with the prior written consent of the
Board, the Executive will not, during the Term of this Agreement engage in
competition with the Company and/or any of its Affiliates, either directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any phase of the
business of developing, manufacturing and marketing of products or services
which are in the same field of use or which otherwise compete with the products
or services or proposed products or services of the Company and/or any of its
Affiliates. For purposes of this Agreement, “Affiliate” means, with respect to
any specific entity, any other entity that, directly or indirectly, through one
or more intermediaries, controls, is controlled by or is under common control
with such specified entity. Ownership by the Executive, as a passive investment,
of less than two percent (2%) of the outstanding shares of a capital stock of
any corporation with one or more classes of its capital stock listed on a
national or foreign securities exchange or publicly traded on the Nasdaq Stock
Market or in the over-the-counter market shall not constitute a breach of this
paragraph.
     2.3 Agreement not to Participate in Company’s Competitors. During the Term
the Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest known by Executive to be
adverse or antagonistic to the Company, its business or prospects, financial or
otherwise or in any company, person or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates.
Ownership by the Executive, as a passive investment, of less than two percent
(2%) of the

-2-



--------------------------------------------------------------------------------



 



outstanding shares of capital stock of any corporation with one or more classes
of its capital stock listed on a national or foreign securities exchange or
publicly traded on the Nasdaq Stock Market or in the over-the-counter market
shall not constitute a breach of this paragraph.
3. Compensation Of The Executive.
     3.1 Base Salary. The Company shall pay the Executive a base salary of Two
Hundred Seventy Thousand dollars ($270,000) per year, less payroll deductions
and all required withholdings payable in regular periodic payments in accordance
with Company policy (the “Base Salary”). Such Base Salary shall be prorated for
any partial year of employment on the basis of a 365-day fiscal year.
     3.2 Annual Discretionary Bonus. In addition to the Executive’s Base Salary,
the Executive will be eligible to receive an annual bonus pursuant to the
Company’s Executive Compensation Plan. The bonus amount the Executive will
actually receive, if any, shall be determined in the sole and absolute
discretion of the Compensation Committee of the Board by evaluating the
Executive’s and the Company’s performance against milestones and targets
established by the Compensation Committee in its sole and absolute discretion
and set forth in the Executive Compensation Plan. The good faith determinations
of the Compensation Committee with respect to the amount or payment of any bonus
shall be final and binding. Any bonus that is earned by the Executive under the
Executive Compensation Plan, or any other bonus plan approved by the
Compensation Committee, shall be paid to the Executive during the Company’s
fiscal year immediately following the fiscal year for which such bonus was
earned.
     3.3 Changes to Compensation. The Executive’s compensation may be changed
from time to time by mutual agreement of the Executive and the Company.
     3.4 Employment Taxes. All of the Executive’s compensation shall be subject
to customary withholding taxes and any other employment taxes as are commonly
required to be collected or withheld by the Company.
     3.5 Benefits. The Executive shall, in accordance with Company policy and
the terms of the applicable plan documents, be eligible to participate in
benefits under any executive benefit plan or arrangement that may be in effect
from time to time and is made generally available to the Company’s executive or
key management employees, including but not limited to paid vacation and medical
insurance, provided that, the Executive shall receive not less than four
(4) weeks paid vacation per year.
     3.6 Stock Awards. The Company may grant the Executive stock awards to
purchase the Company’s common stock at such times and on such terms as may be
decided from time to time by the Board, in its sole discretion.
4. Termination.
     4.1 Termination. If the Executive’s employment is terminated for any reason
(either by the Company, by the Executive, or due to the Executive’s death or
disability), then the Company shall pay to Executive or Executive’s heirs the
Executive’s Base Salary, any bonus awarded under Section 3.2 not previously
paid, and any accrued and unused vacation benefits,

-3-



--------------------------------------------------------------------------------



 



each as earned through the date of termination at the rate then in effect, less
standard deductions and withholdings, and the Company shall thereafter have no
further obligations to the Executive and/or the Executive’s heirs under this
Agreement.
5. Change of Control Bonus
     5.1 Change of Control Bonus Benefits. In the event that Executive continues
in employment with the Company through the effective date of a Change of
Control, the Company shall provide the Executive with the following benefits
hereunder:
          (a) A lump sum cash payment equal to 125% of the Executive’s annual
Base Salary (the “Change of Control Cash Bonus”). For purposes of calculating
the bonus amount to be paid pursuant this Section 5.1(a), the Company shall use
the Executive’s annual Base Salary as in effect immediately prior to the Change
of Control. Such payment shall be subject to standard deductions and
withholdings and paid in accordance with the Company’s regular payroll policies
and practices in the first payroll period following the effective date of the
Change of Control; and
          (b) As of immediately prior to the Change of Control, the vesting of
all unvested Company equity awards granted to Executive shall accelerate
immediately such that all equity awards will be immediately fully vested and
exercisable, if applicable.
     5.2 Change of Control. For purposes of this Agreement, “Change of Control”
means: (i) a dissolution or liquidation of the Company; (ii) any sale or
transfer of all or substantially all of the assets of the Company; (ii) any
merger, consolidation or similar transaction in which the holders of the
Company’s outstanding voting securities immediately prior to such transaction do
not hold, immediately following such transaction, securities representing fifty
percent (50%) or more of the combined voting power of the outstanding securities
of the surviving entity; or (iv) the acquisition by any person (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), in a single transaction or series of
related transactions, of beneficial ownership (within the meaning of Rule 13d-3
or any successor rule or regulation promulgated under the Exchange Act) of
securities representing fifty percent (50%) or more of the combined voting power
of the then-outstanding securities of the Company, excluding in any case shares
of capital stock of the Company purchased from the Company in a transaction the
principal purpose of which is to raise capital for the Company.
     5.3 Parachute Payment. If any payment or benefit the Executive would
receive pursuant to a Change of Control or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax or (y) the full Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Executive’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax. If a reduction in
payments or

-4-



--------------------------------------------------------------------------------



 



benefits constituting “parachute payments” is necessary pursuant to the
preceding sentence, reduction shall occur in the following order: reduction of
cash payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Executive’s stock awards.
     The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, then the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
     The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within fifteen (15) calendar days after the date on
which the Executive’s right to a Payment is triggered (if requested at that time
by the Executive or the Company) or such other time as requested by Executive or
the Company. If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Executive and the Company with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Executive and the
Company, except as set forth below.
     If, notwithstanding any reduction described in this Section 5.3, the IRS
determines that the Executive is liable for the Excise Tax as a result of the
receipt of the payment of benefits as described above, then the Executive shall
be obligated to pay back to the Company, within thirty (30) days after a final
IRS determination or in the event that the Executive challenges the final IRS
determination, a final judicial determination, a portion of the payment equal to
the “Repayment Amount.” The Repayment Amount with respect to the payment of
benefits shall be the smallest such amount, if any, as shall be required to be
paid to the Company so that the Executive’s net after-tax proceeds with respect
to any payment of benefits (after taking into account the payment of the Excise
Tax and all other applicable taxes imposed on such payment) shall be maximized.
The Repayment Amount with respect to the payment of benefits shall be zero if a
Repayment Amount of more than zero would not result in the Executive’s net
after-tax proceeds with respect to the payment of such benefits being maximized.
If the Excise Tax is not eliminated pursuant to this paragraph, the Executive
shall pay the Excise Tax.
     Notwithstanding any other provision of this Section 5.3, if (i) there is a
reduction in the payment of benefits as described in this section, (ii) the IRS
later determines that the Executive is liable for the Excise Tax, the payment of
which would result in the maximization of the Executive’s net after-tax proceeds
(calculated as if the Executive’s benefits had not previously been reduced), and
(iii) the Executive pays the Excise Tax, then the Company shall pay to the
Executive those benefits which were reduced pursuant to this section
contemporaneously or as

-5-



--------------------------------------------------------------------------------



 



soon as administratively possible after the Executive pays the Excise Tax so
that the Executive’s net after-tax proceeds with respect to the payment of
benefits is maximized.
6. Exclusive Benefits.
     The Executive acknowledges and agrees that, except as expressly provided
herein and except for benefits due to the Executive (or the Executive’s
dependants) under the terms of the Executive’s benefit plans, he is not entitled
to receive any additional compensation from the Company, including but not
limited to salary, bonus payments, or severance payments.
7. Confidential And Proprietary Information; Nonsolicitation.
     7.1 As a condition of employment the Executive agrees to execute and abide
by the Confidential Information and Inventions Agreement between Executive and
the Company dated July 5, 2006.
     7.2 While employed by the Company and for one (1) year thereafter, the
Executive agrees that in order to protect the Company’s Confidential Information
(as defined in the Executive’s Confidential Information and Inventions
Agreement) from unauthorized use, that the Executive will not without the
consent of the Company, either directly or through others, solicit or attempt to
solicit, engage or hire (a) any employee, consultant or independent contractor
of the Company to terminate his or her relationship with the Company in order to
become an employee, consultant or independent contractor to or for any other
person or business entity; or (b) the business of any customer, supplier,
service provider, vendor or distributor of the Company which, at the time of
termination or one (1) year immediately prior thereto, was doing business with
the Company or listed on Company’s customer, supplier, service provider, vendor
or distributor list.
8. Assignment of Inventions.
     The Executive hereby assigns to the Company any and all right, title, and
interest in any invention which he has developed during the period which the
Executive has acted as a consultant to the Company or has been employed by the
Company which (i) relates to the Company’s business or anticipated research or
development, (ii) resulted from any work performed for the Company by the
Executive, or (iii) was developed by Executive using the Company’s facilities or
resources.
9. Assignment And Binding Effect.
     This Agreement shall be binding upon and inure to the benefit of the
Executive and the Executive’s heirs, executors, personal representatives,
assigns, administrators and legal representatives. Because of the unique and
personal nature of the Executive’s duties under this Agreement, neither this
Agreement nor any rights or obligations under this Agreement shall be assignable
by the Executive. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, assigns and legal representatives.

-6-



--------------------------------------------------------------------------------



 



10. Choice Of Law.
     This Agreement is made in Carlsbad, California. This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
California (without giving effect to principles of conflicts of law).
11. Integration.
     This Agreement contains the complete, final and exclusive agreement of the
Parties relating to the terms and conditions of the Executive’s employment and
the termination of the Executive’s employment, and supersedes all prior and
contemporaneous oral and written employment agreements or arrangements between
the Parties and between the Executive and the Company, including but not limited
to the Prior Agreement. To the extent this Agreement conflicts with the
Confidential Information and Inventions Agreement between Executive and the
Company dated July 5, 2006, the Confidential Information and Inventions
Agreement controls.
12. Amendment.
     This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Chairman of the Board (if not the Executive) or
other representative specifically authorized by the Board to execute any such
amendment or modification to this Agreement on behalf of the Company.
13. Survival of Certain Provisions.
     Sections 3.4, 6 through 11, 13 through 17, 19 and 22 shall survive the
termination of this Agreement.
14. Waiver.
     No term, covenant or condition of this Agreement or any breach thereof
shall be deemed waived, except with the written consent of the Party against
whom the wavier is claimed, and any waiver or any such term, covenant, condition
or breach shall not be deemed to be a waiver of any preceding or succeeding
breach of the same or any other term, covenant, condition or breach.
15. Severability.
     The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision. Any such invalid or unenforceable term or
provision shall be revised to the minimum extent necessary to make any such term
or provision valid or enforceable in accordance with the Parties’ intentions
with respect to such term or provision.

-7-



--------------------------------------------------------------------------------



 



16. Interpretation; Construction.
     The headings set forth in this Agreement are for convenience of reference
only and shall not be used in interpreting this Agreement. This Agreement has
been drafted by legal counsel representing the Company, but the Executive has
been encouraged to consult with, and has consulted with, the Executive’s own
independent counsel and tax advisors with respect to the terms of this
Agreement. The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
17. Representations And Warranties.
     The Executive represents and warrants that the Executive is not restricted
or prohibited, contractually or otherwise, from entering into and performing
each of the terms and covenants contained in this Agreement, and that
Executive’s execution and performance of this Agreement will not violate or
breach any other agreements between the Executive and any other person or
entity.
18. Counterparts; Facsimile.
     This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument. Facsimile signatures shall be treated the same as original
signatures.
19. Arbitration.
     To ensure the rapid and economical resolution of disputes that may arise in
connection with the Executive’s employment with the Company, the Executive and
the Company agree that any and all disputes, claims, or causes of action, in law
or equity, arising from or relating to Executive’s employment, or the
termination of that employment, will be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in San Diego,
California conducted by the Judicial Arbitration and Mediation
Services/Endispute, Inc. (“JAMS”), or its successors, under the then current
rules of JAMS for employment disputes; provided that the arbitrator shall:
(a) have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Both the Executive and
the Company shall be entitled to all rights and remedies that either the
Executive or the Company would be entitled to pursue in a court of law. Nothing
in this Agreement is intended to prevent either the Executive or the Company
from obtaining injunctive relief in court to prevent irreparable harm pending
the conclusion of any such arbitration. Notwithstanding the foregoing, Executive
and the Company each have the right to resolve any issue or dispute involving
confidential, proprietary or trade secret information, or intellectual property
rights or the non-solicitation provision hereunder, by Court action instead of
arbitration.

-8-



--------------------------------------------------------------------------------



 



20. Trade Secrets Of Others.
     It is the understanding of both the Company and the Executive that the
Executive shall not divulge to the Company and/or its subsidiaries any
confidential information or trade secrets belonging to others, including the
Executive’s former employers. Consistent with the foregoing, the Executive shall
not provide to the Company and/or its Affiliates, any documents or copies of
documents containing such information.
21. Advertising Waiver.
     During the Term the Executive agrees to permit the Company and/or its
Affiliates, and persons or other organizations authorized by the Company and/or
its Affiliates, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of the Company and/or its
Affiliates, or the machinery and equipment used in the provision thereof, in
which the Executive’s name and/or pictures of the Executive taken in the course
of the Executive’s provision of services to the Company and/or its Affiliates,
appear. The Executive hereby waives and releases any claim or right the
Executive may otherwise have arising out of such use, publication or
distribution.
22. Specific Enforcement.
     If necessary and where appropriate, the Company shall have the right to
enforce the provisions of Sections 2.2, 2.3, 7, 8 and 20 of this Agreement by
injunction, specific performance or other equitable relief without bond and
without prejudice to any other rights and remedies the Company may have for a
breach of such Sections of this Agreement.
     In Witness Whereof, the Parties have executed this Agreement as of the date
first above written.

             
Executive
      Dot Hill Systems Corp.    
 
           
/s/ Hanif Jamal
      /s/ Dana Kammersgard    
 
           
Hanif Jamal
      Dana Kammersgard, Chief Executive Officer and President    

[Signature Page to Employment Agreement]

-9-